The application is examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This responds to the application filed 6 August 2021
17396362, filed 08/06/2021 is CON of 16579185, filed 09/23/2019 ,now U.S. Patent #11087335 16579185 is a CON of 10981478, filed 11/05/2004 ,now U.S. Patent #10497008 
Claims 1-2 examined.  

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US. Patent 10497008 for US Serial No. 10/981478. Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other because both are rewards for search. 
	
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


    PNG
    media_image1.png
    591
    513
    media_image1.png
    Greyscale
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  

The claims fall within one of the four 101 statutory categories (claim 1 process).
Prong 1
Claim 1, 2 - directed to search, get prize, redeem it 
The claims are directed to ORGANIZING HUMAN ACTIVITY. The claim elements are an abstract idea because they are directed to a method of organizing human activity. See Fed Register Vol. 84 No. 4 Monday January 7 2019.
Claim 1 is/are similar to the abstract idea of advertising as a medium of exchange or currency (Ultramercial). 
	Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – search is on Internet device with CPU, to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Other additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to generic technology not significantly more: CPU, browser. These are generic. And they can be found in a general technical reference such as MPEP 2106.05

    PNG
    media_image2.png
    484
    491
    media_image2.png
    Greyscale

Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment. The data gathering steps do not add significantly more. The limitations include organizing human activity, but for the recitation of generic computer components -- ‘CPU’, browser. 
It is apparent that the claim is not directed to any specific improvements of these elements. Applicant’s specification in at least make it clear that Applicant did not mean to limit the invention to the disclosed technical environment.
STEP 2b
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims are just the abstract idea implemented on a computer. The claim is receiving or transmitting data over a network, e.g., using the Internet to gather, organize data and does not add significantly more (See Ultramercial, 772 F.3d at 716‐17; buySAFE, v. Google, 765 F.3d 1350, 1355 (Fed. Cir. 2014).
The limitations are stated at a high level of generality in the Specification (‘any media’ ¶ 16, any browser ¶ 25, ‘any terminal with web-browsing’ ¶ 25).
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abrsact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something nongeneric such that Applicant has improved computer functionality.
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

CLAIM REJECTIONS - 35 USC § 112, 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (and dependents 2) is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claim 1 there’s “a prize” but claim 2 then introduces “a prize”. 

CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 USC 103, the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Entire reference is cited, with incorporated references.
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-2 rejected under 35 USC 103 over Goldhaber (US Pat. 5,794,210) in view of Lambert (US 20020038350) 

CLAIM 1
Basically, but for random,
Golderhaber shows
[Wingdings font/0xA2] providing a user performing a search query to said search engine page, said CPU, upon said search engine connecting to said search engine web server, providing a search results page
Fig 1-2, 11-13 corresponding text computer
CPU, upon said application connecting to said web server, providing a home page for said application 
(Goldhaber at least 7:25-47, 8:49-60, 11:45-55)
Goldhaber 10:9-18 search for or request info, get prize 10:39-11:44, 
11:47-58 12:5-8 Fig 6 12:14-37 
18:1-34 track activities which are treated as fodder for searching looking for new car, match 
18:60-65 consumer select, search facility screen, consumer specify look for car, 
18:66-19:4 consumer alter profile (e.g. include lingerie or car) knowing profile is used for search
19:35-20:7 consumer search thru agent or broker who searches for consumer 
20:56-67 consumer request
[Wingdings font/0xA2] said search engine randomly select a prize within said prizes electronic database (Golhaber at least Fig 4 7, 12:14-25, 19:13-20)
Goldhaber 5:25-45 Fig 4 12 13 4:31-40
[Wingdings font/0xA2] said search engine displaying the prize from said search results page
Goldhaber 5:25-45
[Wingdings font/0xA2] said user redeem the prize display on said search result page 
Goldhaber 5:25-67 click and collect 7:48-67
Goldhaber 3:25-45 17:35-62
NOT EXPLICIT in Goldhaber is random 
Lambert US 20020038350 at least ¶ 194 shows random offer in search engine result ¶ 241It would have been obvious at the time of filing to combine Goldhaber and Lambert, both search references providing prizes (e.g. coin or coupon in Goldhaber, offer in Lambert). Looking at Goldhaber it would have been obvious to consult the works of colleagues and find Lambert teaches a random prize, a simple substitution for Goldhaber’s prize. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely random prizes.
CLAIM 22. A method as claimed in claim 1,
[Wingdings font/0xA2] said user providing a search query containing goods description to said search engine
Goldhaber 10:9-18 search for or request info 10:39-44
[Wingdings font/0xA2] said search engine returning search results based on matching said goods description with said advertised goods by said advertising party
Goldhaber 10:9-18 search for or request info, get prize 10:39-11:44, 
11:47-58 12:5-8 Fig 6 12:14-37 
18:1-34 track activities which are treated as fodder for searching looking for new car, match 
18:60-65 consumer select, search facility screen, consumer specify look for car, 
18:66-19:4 consumer alter profile (e.g. include lingerie or car) knowing profile is used for search
19:35-20:7 consumer search thru agent or broker who searches for consumer 
20:56-67 consumer request
[Wingdings font/0xA2] said web browser displaying a prize of said advertised goods by said advertising party to said user
Goldhaber 5:25-45 Fig 4 12 13 4:31-40
[Wingdings font/0xA2] the user redeem the prize display on said search result page
Goldhaber 5:25-67 click and collect 7:48-67
Goldhaber 3:25-45 17:35-62






POC
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on 571-272-6971.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BREFFNI BAGGOT/Examiner, Art Unit 3622